Citation Nr: 0611909	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-11 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a combined disability rating in excess of 50 
percent, prior to July 9, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran's active service extended from October 1976 to 
February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  An August 2000 rating decision granted a 20 
percent evaluation for the service-connected lumbosacral 
strain.  A November 2001 rating decision granted a combined 
disability rating of 80 percent, effective July 9, 1999, and 
a March 2002 rating decision increased the combined rating to 
100 percent, effective July 9, 1999.  A May 2004 rating 
decision granted service connection for emphysema, rated as 
10 percent disabling, effective June 29, 2001.  

In September 2003, the Board held that there was clear and 
unmistakable error (CUE) in the March 1993 rating decision, 
and subsequent rating decisions, which combined the rating 
for the service-connected depressive disorder with the rating 
for the veteran's service-connected alopecia.  The Board 
remanded the claim for earlier effective dates for 80 and 100 
percent ratings so the RO could obtain evidence and determine 
if separate ratings would result in higher combined 
evaluations at an earlier date.  

In September 2003, the Board also determined that, since new 
and material evidence had been received, the claim for 
service connection for a respiratory disorder was reopened.  
The reopened claim for service connection for a respiratory 
disorder was remanded to the RO, as was a claim for an 
increased rating, in excess of 20 percent, for a low back 
disability.  In its September 2005 decision, the Board denied 
to a disability rating in excess of 20 percent for a 
lumbosacral strain and an initial disability rating in excess 
of 10 percent for emphysema.  

An October 2003 rating decision determined that the veteran 
was not entitled to payment of special monthly compensation 
at the "housebound" rate.  A timely notice of disagreement 
is not of record.  In a letter dated in September 2005, the 
veteran's wife asserted entitlement to housebound benefits.  
This issue has not been developed for consideration by the 
Board and it is referred to the RO for appropriate 
disposition.  

The September 2005 Board decision also noted that, in 
relation to a claim for an effective date earlier than June 
29, 2001, for service connection for emphysema, a notice of 
disagreement had been received but the RO had not issued a 
statement of the case.  The issue was remanded and a 
statement of the case was sent to the veteran.  He did not 
respond with a timely substantive appeal.  Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Consequently, the issue of 
entitlement to an effective date earlier than June 29, 2001, 
for service connection for emphysema is not before the Board 
at this time and is not intertwined with the issue on appeal.  

The September 2005 Board decision remanded the issue of 
entitlement to an effective date earlier than July 9, 1999 
for a combined rating of 80 percent (assigned in a November 
2001 rating decision) and 100 percent (assigned in a March 
2002 rating decision).  The requested development has been 
accomplished and the Board now proceeds with its review of 
this issue.  The Board notes that the RO had chacterized the 
issue as entitlement to an effective date earlier than July 
9, 1999 for a combined rating of 80 percent (assigned in a 
November 2001 rating decision) and 100 percent (assigned in a 
March 2002 rating decision).  However, the 80 percent 
evaluation has been superseded by the 100 percent rating, so 
the 80 percent rating is no longer at issue.  After reviewing 
the veteran's pleadings, the Board finds that his claim is 
best stated as entitlement to a combined disability rating in 
excess of 50 percent, prior to July 9, 1999.  

In May 2003, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
In a VA Form 9, Appeal to the Board of Veterans Appeals, 
dated in July 2004, the veteran requested another Board 
hearing at the RO.  In VA Form 9's, dated in July 2005 and 
August 2005, the veteran indicated that he did not want a 
Board hearing.  Since the veteran has already had a Board 
hearing, and the two most recent communications on the 
subject indicate that the veteran does not want a Board 
hearing, the Board concludes that a remand to schedule 
another Board hearing is not warranted.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The combined 50 percent rating was the result of December 
1992 and March 1993 rating decisions by the RO.  The veteran 
did not make a timely appeal of either of these decisions.  

3.  The veteran's claim to reopen for increased ratings was 
received by the RO on July 9, 1999.  

4.  There is no competent evidence that any of the veteran's 
service-connected disabilities increased in severity during 
the year before his claim for increased ratings was received, 
on July 9, 1999.  

5.  In the year before the veteran's claim to reopen was 
received, there was nothing which could be construed as an 
earlier informal claim, including reports of outpatient or 
hospital examination or admission to a VA or uniformed 
services hospital.  

6.  From February 20, 1992 to November 7, 1996, the service-
connected depressive disorder was manifested by definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, so that the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels; 
the veteran's depressive disorder was not productive of more 
than definite social and industrial impairment during that 
period of time.  

7.  From November 7, 1996 through July 8, 1999, the service-
connected depressive disorder resulted in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal); and 
did not exceed that level of disability.  

8.  Prior to July 9, 1999, the service-connected alopecia did 
not produce more than severe deformity or disfigurement.  The 
disability was not analogous to a complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  


CONCLUSION OF LAW

A combined disability rating of 60 percent, and no more, 
effective February 20, 1992 through July 8, 1999, is 
warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (1991, West 
2002); 38 C.F.R. §§ 3.105, 3.155, 3.157, 3.159, 3.400, Part 
4, including §§ 4.7, 4.20, 4.25 and Codes 5295, 6513, 7120, 
7336, 7800, 7806 (1991-1999), 9406 (1991-1996), 9434 (1997-
1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, 120, 121 (2004) held, in part, that a VCAA notice, 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the veteran's claim for increased ratings for 
his service-connected disabilities was received on July 9, 
1999, prior to enactment of the VCAA.  In Pelegrini, at 120, 
the Court held that, for claims filed before the enactment of 
the VCAA (November 9, 2000), such as the one currently before 
the Board, a VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision on a claim.  Here, 
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the RO 
decision that is the subject of this appeal was issued in 
August 2000, before the enactment of VCAA. The RO obviously 
could not inform the veteran of law that did not exist.  
Moreover, in Pelegrini, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  Pelegrini, at 120.  See also VAOPGCPREC 7-2004.

In Pelegrini, the Court held that VCAA notice could be cured.  
That is, a claimant has a right to VCAA content complying 
notice and it was not necessary to repeat the claims process 
from the beginning.  Pelegrini, at 120.  

Such notice was provided in this case.  The initial VCAA 
letter of June 2001 provided VCAA notice on the issues of 
increased ratings for alopecia totalis and residuals of a 
major depressive disorder.  This letter complied with the 
"fourth element" requirement of 38 C.F.R. § 3.159(b)(1) by 
asking the veteran, "Please tell us whether there is any 
additional information or evidence you think will support 
your claim."  Moreover, the file reflects a continuous flow 
of information to the veteran.  The rating decisions, 
statement of the case, and supplemental statements of the 
case, as well as the VCAA letter and other correspondence, 
notified the veteran and his representative of the status of 
the evidence as it was developed and of the need for 
substantiating evidence from him.  Further, the veteran had 
an opportunity to respond before the RO re-adjudicated his 
claim.  Any deficits in the original notice were cured long 
before the case came to the Board and are no more than non-
prejudicial error.  The veteran was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA and thus VA essentially cured any error in 
the timing of notice.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  As the issue here involves the 
appropriate rating prior to prior to July 9, 1999, an 
examination or medical opinion is not necessary to adjudicate 
this appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Social Security Administration (SSA) records 
are in evidence.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) for the holding 
that VCAA does not apply where there is extensive factual 
development, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Discussion

The veteran concluded his active service on February 19, 
1992.  The law provides for service connection to be 
effective the day after leaving service, if the claim is 
filed within a year of leaving active service.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002).  The veteran's initial claim, 
received in April 1992, included a nervous condition.  

A December 1992 RO decision granted service connection for 
alopecia totalis, rated as 30 percent disabling; lumbosacral 
strain, rated as 10 percent disabling; varicose veins of the 
left leg, rated as 10 percent disabling; rash of the hands 
and feet and acne scarring of the back, face and beard area, 
rated as 10 percent disabling; sinusitis, rated as 
noncompensable; and hemorrhoids, rated as noncompensable.  
The combined evaluation of all these disabilities was 50 
percent.  The effective date was the day after the veteran's 
last day of service, February 20, 1992.  The December 1992 
rating decision deferred action on claims including a 
psychiatric disorder.  The veteran did not appeal the 
December 1992 RO decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  

In March 1993, the RO considered the deferred claims.  
Service connection was granted for a depressive disorder and 
it was included in the rating for the alopecia with the 30 
percent rating being continued.  The 10 percent rating for 
minimal varicosities of the left leg was amended to include a 
minimal subcutaneous soft tissue mass on the right leg.  
Service connection was denied for a chronic respiratory 
disorder and a chronic eye disorder.  The veteran did not 
appeal those decisions and they became final.  

However, a veteran can file for an increase in the rating of 
his disability(ies).  The law and regulations provide that 
such an increase will be effective in accordance with facts 
found, but shall not be earlier than the date that the 
application for an increase is received.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o).  

A Year to File for an Increase

There are significant exceptions.  The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  With this in mind, the Board has carefully 
reviewed the file for competent medical evidence of an 
increase in any of the service-connected disabilities during 
the year before the claim was received, on July 9, 1999.  

The only medical records made in the year before the claim to 
reopen was received, in July 1999, are two notes found in the 
SSA medical records.  

In January 1999, the veteran had an increasing sore throat 
and mild headache.  There was mild erythema of the nasal 
mucosa and the posterior pharynx showed enlarged purulent 
tonsils, associated with cervical lymphadenopathy.  The 
diagnosis was strep pharyngitis.  There was no evidence of 
involvement of the sinuses or any service-connected 
disability.  So, the January 1999 private clinical note does 
not support an increase in the service-connected disability 
at that time.  

In December 1998, the veteran was noted to have one very 
small non-thrombosed external hemorrhoid.  

Hemorrhoids, external or internal: With persistent bleeding 
and with secondary anemia, or with fissures will be rated as 
20 percent disabling.  Where they are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, a 10 percent rating will be assigned.  
A noncompensable rating will be assigned if they are mild or 
moderate.  38 C.F.R. Part 4, Code 7336 (2005).  

The very small non-thrombosed external hemorrhoid described 
by the veteran's private physician in December 1998 would be 
no more than mild and certainly would not exceed the moderate 
level, for which the rating schedule provides a 
noncompensable evaluation.  The doctor's findings show that 
it does not approximate the large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences, required for a compensable rating.  
38 C.F.R. § 4.7 (2005).  The doctor's note provides a 
preponderance of evidence which supports the continuance of a 
noncompensable rating.  Consequently, this report would not 
change the veteran's combined rating.  

The Board's review of the record does not disclose any 
competent medical evidence of an increase in the severity of 
any of the veteran's service-connected disabilities in the 
year before his claim to reopen was received.  Thus, an 
earlier effective date is not warranted under 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Informal Claims

What constitutes a claim is also important.  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.  

Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  
      (1) Report of examination or hospitalization by 
Department of Veterans Affairs or uniformed services.  The 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The date of 
admission to a non-VA hospital where a veteran was maintained 
at VA expense will be accepted as the date of receipt of a 
claim, if VA maintenance was previously authorized; but if VA 
maintenance was authorized subsequent to admission, the date 
VA received notice of admission will be accepted.  The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  
      2) Evidence from a private physician or layman.  The 
date of receipt of such evidence will be accepted when the 
evidence furnished by or in behalf of the claimant is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  
      (3) State and other institutions.  When submitted by or 
on behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.  

With these factors in mind, the Board has carefully reviewed 
the file.  Looking to the year before the claim, there is 
nothing in the record which could be considered an earlier 
informal claim under 38 C.F.R. § 3.155.  Nor is there any 
medical record which might qualify as an earlier claim under 
38 C.F.R. § 3.157.  

Alopecia Totalis and Depressive Disorder, Rated as 30 Percent 
Disabling

As noted above, a December 1992 rating decision granted 
service connection for alopecia totalis, rated as 30 percent 
disabling.  A March 1993 rating decision granted service 
connection for a depressive disorder.  However, the 
depressive disorder was included in the rating for the 
alopecia with the 30 percent rating being continued.  The 
evaluation was confirmed and continued by an August 1994 
rating decision.  There were no further evaluations of the 
alopecia and depressive disorder until after the receipt of 
the claim on July 9, 1999.  

In September 2003, the Board held that there was clear and 
unmistakable error (CUE) in the March 1993 rating decision, 
and subsequent rating decisions, which combined the rating 
for the service-connected depressive disorder with the rating 
for the veteran's service-connected alopecia.  

Where error is found in a previous rating decision, the 
effective date will be the date from which benefits would 
have been payable if the corrected decision had been made on 
the date of the reversed decision.  See38 C.F.R. §§ 3.105(a), 
3.400(k) (2005).  With this in mind, the Board has reviewed 
the ratings for the service-connected skin and psychiatric 
disabilities.  

Rating Disabilities

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

There has been a change in the rating criteria for both skin 
and psychiatric disabilities.  Where the law changes after a 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable will apply unless Congress provided 
otherwise or permitted the Secretary to provide otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).   In this case, the criteria for rating 
psychiatric disabilities changed on November 7, 1996, during 
the period under consideration, so both criteria will be 
considered.  The rating criteria for the skin changed August 
30, 2002, years after the period in question, so the old 
rating criteria will be used.  The new rating criteria are 
not retroactive and must be applied as of the effective date 
of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

Depressive Disorder

Prior to November 7, 1996, psychoneurotic disorders were 
evaluated as follows:
*	Where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in 
virtual isolation in the community; with totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior; with the veteran 
demonstrably unable to obtain or retain 
employment................................................................100 percent.  
*	If the ability to establish and maintain effective or 
favorable relationships with people was severely 
impaired, with the psychoneurotic symptoms of such 
severity and persistence that there was severe 
impairment in the ability to obtain or retain 
employment...............................................................70 percent.  
*	Where the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial 
impairment......................50 percent.  
*	Where there is definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people, so that the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to 
produce definite industrial 
impairment...............................................................30 percent.  
*	If the manifestations were less than the criteria for 
the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and 
industrial impairment......................................................10 percent.  
*	Where there were neurotic symptoms which might somewhat 
adversely affect relationships with others but which did 
not cause impairment of working ability 
..............................................................0 percent.  
38 C.F.R. Part 4, Codes 9400-9411 (1996) (effective prior to 
November 7, 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including a major depressive 
disorder, is:                        

*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
....100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.............................................70 
percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships................................................50 percent; 
*	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)............................................................................30 percent; 
*	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
.........................10 percent; 
*	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication....................................................0 
percent.  
38 C.F.R. § 4.130, Code 9434 (1997-2005).  

On the psychiatric examination in June 1992, the veteran 
reported that he continued to suffer from alopecia, which 
made it hard to meet people and make job applications.  He 
last worked in February as a loader for an air hoist company.  
The job only lasted 5 days and he had not been able to find 
another.  On mental status evaluation, he was pleasant, 
respectful and cooperative.  He conspicuously wore a wool 
knit hat.  He reported that he suddenly lost all of his hair 
about 8 years earlier and, as a result, went through a 
personality change.  He reported that he felt uncomfortable 
in social situations and seldom went anywhere for social 
engagements.  He preferred to be by himself and did not like 
to be with other people because of questions about his hair 
loss.  His depression occurred off and on and was always due 
to his alopecia.  He had never had suicidal thoughts but was 
preoccupied with trying to cope with the hair loss.  He lost 
his first wife over his alopecia, because she did not 
understand it.  He was oriented to time, place and person.  
His appetite was fair and he had not lost weight.  He was not 
delusional.  There was no evidence of hearing voices or any 
psychotic thinking.  He did not have a thought disorder.  
Depression revealed itself only with slight motor 
retardation.  

The report of the February 1993 VA psychiatric examination 
shows the veteran continued to suffer from alopecia and tried 
to hide it with novel clothing.  He had worked for 6 months 
as a driver for a rental car company.  His manner was 
lethargic, though cooperative.  He spoke in a slow, soft 
voice, answering questions with few words.  He appeared to be 
depressed.  He was oriented to time, place and person.  His 
mathematical and verbal skills were good.  His interpretation 
of proverbs tended to be concrete.  The veteran admitted that 
he was depressed most of the time.  He wanted life to be 
better than it was.  He was very bothered by his appearance.  
His only social activity was to take his family fishing.  He 
spent mornings with his family and worked an afternoon shift, 
where his fellow workers were also friends.  His social 
activities were much diminished since the onset of his 
alopecia 8 years earlier.  He had suicidal thoughts when the 
alopecia first happened, but he had never made an attempt.  
His appetite was fair and his weight was stable.  He reported 
that there were many things he used to do, which he no longer 
did because he was self conscious about his appearance.  He 
used to love to play sports but no longer engaged in athletic 
activities.  He reported that his appearance changed his 
whole life.  He no longer attended church.  He did not have a 
thought disorder.  He was not psychotic.  He was preoccupied 
with the cosmetic disfiguration caused by his alopecia.  His 
voice was soft-spoken, lethargic and monotonous, which the 
examiner felt was a reflection of his chronic depression.  

There is no further competent evidence as to the extent of 
the veteran's psychiatric disability, prior to July 9, 1999.  

The psychiatric impairment described on the June 1992 and 
February 1993 VA examinations most closely approximates a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, so that 
the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In Hood v. Brown, 
4 Vet. App. 301 (1993), the Court of Veterans' Appeals (now 
Court of Appeals for Veterans Claims) held that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1)(West 1991).  In a 
precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  Under the rating criteria 
in effect at that time, this level of impairment would 
approximate a 30 percent rating.

While the veteran was unemployed at the time of the first 
examination, he was working regularly by the time of the 
second examination and was getting along well with his co-
workers.  He did have a constricted circle of friends, but he 
was able to function socially with his kin folks, as well as 
his immediate family.  The findings and description of the 
veteran's psychiatric impairment do not approximate the 
criteria for the next higher rating, 50 percent.  The 
evidence does not show that the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired; or by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  Thus, the June 1992 and February 1993 
examination reports provide a preponderance of evidence as to 
the extent of the service-connected psychiatric disability; 
and, they show that the disability did not approximate the 
criteria for a rating in excess of 30 percent, in effect 
prior to November 7, 1996.  

Looking to the criteria that became effective November 7, 
1996, the decreased efficiency and depressed mood are 
consistent with the requirements for a 30 percent evaluation.  
The findings do not describe any of new the criteria for a 50 
percent or higher rating.  The veteran's affect was somewhat 
depressed, not completely flattened.  His speech was normal, 
not circumstantial, circumlocutory, or stereotyped.  There 
was no evidence of panic attacks.  There was no evidence of 
difficulty in understanding complex commands.  There was no 
evidence of impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks).  The was no evidence of impaired judgment.  
While he tended to interpret proverbs concretely, there was 
no evidence that his abstract thinking was impaired to the 
extent consistent with a 50 percent rating.  Similarly, any 
disturbances of motivation and mood are within the criteria 
for a 30 percent evaluation and do not approximate the level 
of impairment required for a higher rating.  Consequently, 
the Board does not find any basis for a 50 percent rating 
under either the old or new rating criteria.  

Alopecia

The report of the June 1992 VA examination shows that the 
veteran lost all of the hair on his head, eyebrows and body.  
The veteran had only very limited amounts of hair on the top 
of his head with hair shafts no longer than 1 to 2 
millimeters.  There was no other hair on his body.  The 
alopecia was not described on VA examination in February 
1993.  

There is no rating code specifically for alopecia.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  Nor 
will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20 (2005).  

In this case, the December 1992 rating decision properly 
rated the alopecia as analogous to disfiguring scars of the 
head, face or neck, assigning a 30 percent rating under 
diagnostic code 7800.  Prior to August 30, 2002, disfiguring 
scars of the head, face or neck were rated as 50 percent 
disabling if there is a complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  A 30 percent rating was assigned 
for severe disfiguring scars, especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles.  
A 10 percent rating was assigned where there is moderate 
disfigurement.  A noncompensable or 0 percent rating was 
assigned for slight disfigurement.  38 C.F.R. Part 4, Code 
7800 (2002).  

Applying the rating criteria in effect at the time, it is 
clear from the physician's findings in June 1992, that the 
veteran's alopecia does not exceed the disability associated 
with severely disfiguring facial scars.  That is, it does not 
exceed the criteria for a 30 percent rating.  While the 
veteran may feel embarrassed by his alopecia, it does not 
approximate the complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement required for the next higher rating, 50 
percent.  Therefore, a higher rating must be denied.  

Conclusion

In a December 1992 rating decision, the RO granted the 
following ratings:  alopecia totalis, 30 percent; lumbosacral 
strain, 10 percent; varicose veins of the left leg, 10 
percent disabling; rash of the hands and feet and acne 
scarring of the back, face and beard area, 10 percent 
disabling; sinusitis, noncompensable; and hemorrhoids, 
noncompensable.  As discussed above in detail, there is no 
basis in the record for an increase in any of evaluations 
assigned in the December 1992 rating decision.  However, 
there is a basis for a separate, additional 30 rating for the 
veteran's service-connected psychiatric disability.  Service-
connected disabilities are not added but are combined in 
accordance with 38 C.F.R. § 4.25 (2005).  In this case, the 
application of an additional 30 percent for the psychiatric 
disability would result in a combined evaluation of 60 
percent.  As this is a correction of the error in the March 
1993 rating decision, which addressed issues deferred from 
the original claim, the effective date is the day after the 
veteran's last day of service, February 20, 1992.  

Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board finds that the evidence of 
record, prior to July 9, 1999, does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  In this 
regard, the Board finds that there has been no showing by the 
veteran that, prior to July 9, 1999, his service-connected 
disabilities resulted in marked interference with employment 
or necessitated frequent periods of hospitalization beyond 
that contemplated by the rating schedule.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  









ORDER

Entitlement to a combined disability rating of 60 percent, 
effective February 20, 1992 to July 9, 1999, is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


